UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7517


WILLIE LEE HAGOOD,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:10-cv-02581-RMG)


Submitted:   February 16, 2012             Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Lee Hagood, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie Lee Hagood seeks to appeal the district court’s

order       adopting        the    magistrate        judge’s    recommendation      and

dismissing his 28 U.S.C. § 2254 (2006) petition.                       We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties in civil cases such as this one are accorded

thirty      days   after         the   entry   of    the    district   court’s    final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6).            “[T]he timely filing of a notice of appeal in

a   civil     case     is    a    jurisdictional       requirement.”       Bowles    v.

Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on September 28, 2011.                   The notice of appeal was filed, at

earliest, on October 31, 2011. *                   Because Hagood failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                        We dispense with

oral       argument    because         the   facts    and   legal   contentions     are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3